            Case 1:20-cv-05151-GHW Document 5 Filed 07/13/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED 7/13/2020
----------------------------------------------------------------- X
                                                                  :
JENNIFER SUAREZ on behalf of Christopher Sanchez, :
                                                                  :
                                                  Plaintiff,      :     1:20-cv-5151-GHW
                                                                  :
                              -v -                                :           ORDER
                                                                  :
COMMISSIONER OF SOCIAL SECURITY,                                  :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Plaintiff brings this action pro se. Plaintiff submitted the complaint without a signature.

Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written motion,

and other paper must be signed by at least one attorney of record in the attorney’s name – or by a

party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The Supreme Court

has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten (or a mark

handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001). Plaintiff is directed to resubmit the

signature page of the complaint with an original signature to the Court by August 13, 2020.

         On July 6, 2020 Plaintiff applied for leave to proceed in forma pauperis (“IFP”), without

prepaying fees or costs. Dkt. No. 1. Plaintiff failed to complete all of question 2 of the IFP

application. As a result, the Court cannot grant this request, and Plaintiff ’s application for in forma

pauperis status is DENIED without prejudice. Plaintiff is directed to resubmit the IFP application

by August 13, 2020.

         Finally, Plaintiff brings this action pro se on behalf of Christopher Sanchez. In general, a

plaintiff cannot bring suit on behalf of others. See 28 U.S.C. § 1654. A litigant proceeding pro se

“must be litigating an interest personal to him.” Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998)
          Case 1:20-cv-05151-GHW Document 5 Filed 07/13/20 Page 2 of 2



(“[B]ecause pro se means to appear for one’s self, a person may not appear on another person’s

behalf in the other’s cause.”). However, “[w]here a district court, after appropriate inquiry into the

particular circumstances of the matter at hand, determines that a non-attorney parent who brings an

SSI appeal on behalf his or her children has a sufficient interest in the case and meets basic

standards of competence, we hold that in such cases a non-attorney parent may bring an action on

behalf of his or her child without representation by an attorney.” Machadio v. Apfel, 276 F.3d 103,

107 (2d Cir. 2002). Therefore, Plaintiff is directed to submit a letter to the Court by August 13,

2020 explaining why Plaintiff brings this claim on behalf of Mr. Sanchez and Plaintiff ’s interest in

this case, including whether Plaintiff is Mr. Sanchez’s parent and whether Mr. Sanchez is a minor.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates good

faith when seeking review of a nonfrivolous issue).

        SO ORDERED.
                                                                 _____________________________
Date: July 11, 2020                                                   GREGORY H. WOODS
                                                                      United States District Judge
